 

Exhibit 10.1

KemPharm, Inc.

Employment Agreement

This Employment Agreement (“Agreement”) is made and entered into effective as of
April 1, 2015, by and between KemPharm, Inc., a Delaware corporation (the
“Company”) and R. Laduane Clifton (“Executive”) (each being a “Party” hereto and
together constituting the “Parties”).

Whereas, the Company desires to employ the Executive as its Vice President of
Finance, Corporate Controller under the terms and conditions set forth below.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment.  

A.Employment.  Company hereby desires to employ Executive and Executive hereby
accepts such employment with Company as Vice President of Finance, Corporate
Controller, or in such other capacities as Company shall reasonably determine
from time to time, upon the terms and conditions set forth in this Agreement.  

B.Effective Date and Term.  Company’s continued employment of Executive under
this Agreement shall commence effective as of April 1, 2015 (the “Effective
Date”), and continue until the Date of Termination (defined in Section 4(A))
(hereinafter such period of time from the commencement until termination of
employment shall be referred to as the “Employment Term”).  

C.Duties of Executive.  During the Employment Term, all of the following shall
apply:  Executive shall carry out, perform and comply with such reasonable and
lawful orders, directions, and written rules and policies (including those rules
and policies memorialized in meeting minutes) as are assigned or set by
Company’s Chief Executive Officer (the “CEO”) or Chief Financial Officer (the
“CFO”) from time to time.  Executive shall report to, receive directions from
and be reviewed by the CFO.  Executive’s duties shall include the duties and
responsibilities commonly associated with a Vice President of Finance, Corporate
Controller of a company similar to Company.  Subject to the limitations of
Section 4(E)(3)(iv), the CEO and CFO retain the right to modify Executive’s job
title and responsibilities pursuant to the legitimate business needs of
Company.  

D.Duty of Loyalty.  During the Employment Term, Executive shall not, without the
prior written consent of the CEO or CFO, accept other employment or render or
perform other services for compensation.  Executive shall devote Executive’s
full business time and attention and Executive’s best efforts to the faithful
performance of Executive’s duties as an executive officer and employee of
Company.  Executive’s expenditure of reasonable amounts of time for teaching,
personal business, or on behalf of charitable or professional organizations
shall not be deemed a breach of this Agreement, provided such activities do not
materially interfere with the performance of Executive’s duties and
responsibilities hereunder.    

E.Place of Performance.  Executive’s principal place of employment during the
Employment Term will be at the Company’s headquarters in the Orlando, FL
area.  Notwithstanding the foregoing, Executive understands and agrees that
Executive’s presence may be required at other Company worksites, or Executive
may be required to travel for business, in each case, in accordance with
Executive’s duties and responsibilities under this Agreement, as business needs
require or may change over time and as reasonably requested by the CEO or CFO.

2.Compensation and Benefits. In consideration of the services to be rendered by
Executive pursuant to this Agreement, as well as Executive’s covenants set forth
in this Agreement, Company shall pay to Executive the following compensation,
which shall be the entire and exclusive compensation for all of Executive’s
services rendered and other obligations taken on Company’s behalf:

A.Annual Base Salary.  During the Employment Term, Company shall pay to
Executive an annualized base salary of $182,000 (the “Base Salary”).  For
calendar years in which Executive is employed for less than the full year, the
Base Salary shall be prorated and accrue on a per diem basis for only those days
on which Executive was employed during the Employment Term.  The Base Salary
will be paid by Company in equal installments according to Company’s customary
payroll practices, but in any event not less frequently than monthly, and shall
be subject to all mandatory and voluntary payroll deductions.  Executive’s Base
Salary shall be reviewed periodically by the Company’s Board of Directors
(“Board of Directors”) or the Compensation Committee of the Board of Directors
(the “Compensation Committee”) if so designated and may be appropriately
increased from time to time in the sole discretion of Board of Directors or the
Compensation Committee, as applicable.

- 1 -

--------------------------------------------------------------------------------

 

B.Incentive Compensation.  During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by Company, at such levels as the Board of Directors or Compensation
Committee determines.  Executive’s annual short-term incentive opportunity
target shall be no less than 25% of the Base Salary, as such percentage may be
increased from time to time (the “Target Annual Bonus”).  The actual amount of
such annual incentive compensation shall be determined in accordance with the
applicable plans based on achievement of individual and Company performance
objectives established in advance by the Board of Directors or the Compensation
Committee, taking into account input from the CEO and CFO, and such actual
annual short term incentive compensation amount may be more or less than the
target amount.  No minimum incentive is guaranteed.

C.Equity Compensation.  Upon the terms and conditions set forth in the following
subsection, Company shall grant to Executive options to purchase shares of
Company’s common stock (“Common Stock”) pursuant to and in accordance with the
terms and conditions of Company's Incentive Stock Plan, or a successor plan (the
“Stock Plan”) and Company’s form of option or stock grant agreement, as
applicable.  Company shall grant Executive stock options to purchase 160,000
shares of Common Stock (the “Sign-On Options”).  The Sign-On Options shall have
an exercise price equal to the fair market value of the Common Stock as of the
grant date of the Sign-On Options.  The Sign-On Option shall vest in equal
shares over a four-year period commencing from the date of grant and, with 25%
of the options vesting on the one-year anniversary of the Effective Date, and
then the remainder of unvested options vesting on an annual basis thereafter
until such time that all such shares are fully vested and exercisable.

D.Retirement, Welfare and Other Benefit Plans and Programs.  During the
Employment Term, Executive shall be entitled to participate in the employee
retirement and welfare benefit plans and programs made available to Company’s
other senior level executives as a group, as such retirement and welfare plans
may be in effect from time to time and subject to the eligibility requirements
of such plans, including but not limited to, life, health and disability plans,
and a 401(k) retirement plan and similar or other plans.  During the Employment
Term, Executive shall be eligible for vacation, sick leave and holidays in
accordance with Company’s vacation, sick and holiday and other pay for time not
worked policies.  Nothing in this Agreement or otherwise shall prevent Company
from amending or terminating after the Effective Date any retirement, welfare or
other employee benefit plans, programs, policies or perquisites from time to
time as Company deems appropriate, and Executive’s participation in any such
plan, program, policy and perquisite shall be subject to the terms, provisions,
rules and regulations thereof.

E.Reimbursement of Expenses.  During the Employment Term, Company shall
reimburse Executive for all reasonable and necessary business expenses that
Executive incurs while performing Executive’s duties under this Agreement in
accordance with Company’s general policies of expense reimbursement in effect
from time to time.

3.Company Policies and Procedures. Executive agrees to observe and comply with
the reasonable and lawful policies and procedures of Company as adopted by the
Board of Directors in writing or reflected in the formal minutes of the Board of
Directors or committee thereof, respecting performance of Executive’s duties and
to carry out and to perform the reasonable and lawful orders and directions
stated by Company to Executive, from time to time, either orally or in
writing.  

4.Termination.  

A.Notice of Termination and Date of Termination.  Each Party must give written
notice to the other of the intent to terminate this Agreement and Executive’s
employment hereunder (“Notice of Termination”). The Notice of Termination must
specify a date of termination of employment, which shall incorporate any period
of notice required by this Section 4 (“Date of Termination”).  Executive may
terminate Executive’s employment at any time by giving the Company Notice of
Termination at least 30 days prior to the Date of Termination designated by
Executive. Company may terminate Executive’s employment at any time by giving
Executive a Notice of Termination at least 30 days prior to the Date of
Termination designated by the Company.

- 2 -

--------------------------------------------------------------------------------

 

B.Executive’s Death or Total Disability.  Executive’s employment under this
Agreement shall terminate upon the date of Executive’s death.  Additionally, if,
during the Employment Term, Executive suffers a Total Disability (as defined
below), then Company may terminate Executive’s employment under this Agreement
by giving Executive a Notice of Termination specifying the Date of
Termination.  Upon such termination due to death or Total Disability, Company
shall pay to Executive or Executive’s estate (i) any Base Salary that has fully
accrued but not been paid as of the effective date of such termination, as well
as any vested and accrued employment benefits subject to the terms of any
applicable employment benefit arrangements and applicable law (“Accrued
Benefits”) and (ii) a prorated bonus for the year in which Executive’s death or
Disability occurs, which bonus shall be calculated and paid in the same manner
as set forth below in Section 4(E)(1)(b).  All other rights and benefits of
Executive and Executive’s dependents hereunder shall terminate upon such
termination, except for any right to the continuation of benefits otherwise
provided by law.  Executive shall be deemed to have suffered a “Total
Disability” if (a) Executive is granted long-term disability benefits under
Company’s long-term disability plan or (b) Executive becomes physically or
mentally disabled so that Executive is unable to perform the essential functions
of Executive’s job, with or without reasonable accommodation in accordance with
the Americans with Disabilities Act and its amendments, for a period of 180
consecutive days.

C.Cooperation after Notice of Termination. Following any Notice of Termination
by either Company or Executive, Executive, if requested by Company, shall
reasonably cooperate with Company in all matters relating to the winding up of
Executive’s pending work on behalf of Company and the orderly transfer of any
such pending work to other employees of Company as may be reasonably designated
by Company following the Notice of Termination.  Executive shall not receive any
additional compensation during the Employment Term, other than Executive’s Base
Salary, for any services that Executive renders as provided in this Section
4(C).  For each day that Executive performs services under this Section 4(C)
after the Employment Term, Executive shall be reimbursed for his reasonable
out-of-pocket expenses and Company shall pay Executive a per diem cash amount
equal to 130% of Executive’s Base Salary rate on the Date of Termination.

D.Surrender of Records and Property.  Upon termination of employment, Executive
shall promptly turn-over or deliver to Company at Company’s expense all property
of Company in Executive’s possession, custody, or control, including without
limitation thereto: records (paper and electronic), files (paper and
electronic), documents (paper and electronic), electronic mail (e-mail) on
Company accounts, letters, financial information, memorandum, notes, notebooks,
contracts, project manuals, specifications, reports, data, tables, calculations,
data, electronic information, and computer disks, in all cases whether or not
such property constitutes Confidential Information (as defined below), and all
copies thereof; all keys to motor vehicles, offices or other property of
Company; and all computers, cellular phones and other property of Company. If
any of the foregoing property of Company is electronically stored on a computer
or other storage medium owned by Executive or a friend, family member or agent
of Executive, such information shall be copied onto a computer disk to be
delivered to Company together with a written statement of Executive that the
information has been deleted from such person’s computer or other storage
medium.

5.Section 280G of the Code.

A.Shareholder Approval, etc.  At any time when Company is a corporation
described in Section 280G(b)(5)(A)(ii)(I) of the Code, if a nationally
recognized United States public accounting firm selected (and paid for) by
Company (the “Accountant”) determines that any payment or benefit (including any
accelerated vesting of equity awards) made or provided, or to be made or
provided, by Company (or any successor thereto or affiliate thereof) to or for
the benefit of Executive, whether pursuant to the terms of this Agreement, any
other agreement, plan, program or arrangement of or with Company (or any
successor thereto or affiliate thereof) or otherwise in connection with, or
arising out of, a change in ownership or an effective control of Company or of a
substantial portion of assets (any such payment or benefit, a “Parachute
Payment”), will be subject to the excise tax imposed by Section 4999 of the Code
or any comparable tax imposed by any replacement or successor provision of
United States tax law (the “Excise Tax”), if Executive waives Executive’s right
to receive all or a portion of the Parachute Payments unless such Parachute
Payments are approved by the shareholders pursuant to Treas. Reg. Section
1.280G-1, Q&A-7, Company shall in good faith seek to obtain approval of payment
of such waived Parachute Payments in accordance with the shareholder approval
requirements described in Treas. Reg. Section 1.280G-1, Q&A-7.

- 3 -

--------------------------------------------------------------------------------

 

B.Better Off.  If, following the date when Company ceases to be corporation
described in Section 280G(b)(5)(A)(ii)(I) of the Code, it is determined by the
Accountant that Executive shall become entitled to a Parachute Payment, which
Parachute Payment shall be subject to the Excise Tax, then Company shall cause
to be determined, before any amounts of any Parachute Payment is paid to
Executive, which of the following two alternative forms of payment would result
in Executive, on an after-tax basis, retaining the greater amount of Parachute
Payments, notwithstanding that all or a portion of the Parachute Payments may be
subject to the Excise Tax: (a) payment in full of all Parachute Payments or (b)
payment of only a part of the Parachute Payments so that Executive receives the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”).  For purposes of this Section 5(B), the Accountant shall take into
account all applicable federal, state and local income and employment taxes and
the Excise Tax (all computed at Executive’s actual marginal tax rate).  If a
Reduced Payment is made, (i) Executive shall have no rights to any additional
payments and/or benefits constituting the Parachute Payments, and (ii) reduction
in payments and/or benefits shall occur in the manner that results in the
greatest economic benefit to Executive as determined in Section 5(C).

C.Method of Determination.  One or more determinations (each a “Tax
Determination”) as to whether any of the Parachute Payments will be subject to
the Excise Tax shall be made by the Accountant (with all costs related thereto
paid by Company).  For purposes of determining whether any of the Parachute
Payments will be subject to the Excise Tax:  (i) all of the Parachute Payments
shall be treated as “parachute payments” (within the meaning of Section 280G of
the Code) unless and to the extent that in the written advice of the Accountant,
certain Payments should not constitute parachute payments, and (ii) all “excess
parachute payments” (within the meaning of Section 280G of the Code) shall be
treated as subject to the Excise Tax unless and only to the extent that the
Accountant advises Company that such excess parachute payments are not subject
to the Excise Tax.  

6.Intellectual Property.

A.Work Product.  During the Employment Term, Executive will be expected to
perform duties which may lead to and include the discovery, creation,
development, or expression of inventions, discoveries, developments,
modifications, procedures, ideas, innovations, systems, programs, know-how,
literary properties, chemical or biological data, computer software,
improvements, processes, methods, formulas, systems, creative works and
techniques (collectively, hereinafter “Work Product”).

B.Assignment.  Executive hereby assigns and transfers to Company, and agrees
that Company shall be the sole owner of all Work Product conceived, developed or
made by Executive (alone or with others), whether during working hours or at any
other time, in whole or in part during Executive’s employment with Company
(including prior to,  during and after the Employment Term), whether at the
request or upon the suggestion of Company or otherwise, which are useful in, or
directly or indirectly related to Company’s business or any contemplated
business of Company or which relate to, or are conceived, developed, or made in
the course of, Executive’s employment or which are developed or made from, or by
reason of knowledge gained from, such employment.

C.Work for Hire.  Executive hereby agrees that all work or other material
containing or reflecting any Work Product shall be deemed a work made for hire
under the U.S. Copyright Act.  To the extent any such Work Product is determined
that it is not a work made for hire, Executive hereby assigns to Company all of
Executive’s right, title and interest, including all rights of copyright,
patent, trade secret and other intellectual property rights, in, to and under
the Work Product.

D.Continuing Obligations.  Executive agrees to disclose promptly all Work
Product conceived or made by Executive (alone or with others) to which Company
is entitled to as provided herein, and agrees not to disclose such Work Product
to others except as required by law or as is reasonably necessary or appropriate
in connection with the performance of Executive’s duties as an employee and
officer of Company, without the express written consent of Company.  Executive
further agrees that during the Employment Term and at any time thereafter,
Executive will, upon request by Company, provide all assistance reasonably
required to protect, perfect and use the Work Product, including execution of
proper assignments to Company of any and all such Work Product to which Company
is entitled, execution of all papers and performance all other lawful acts which
Company may deem necessary or advisable for the preparation, prosecution,
procurement and maintenance of trademarks, copyrights and or patent
applications, and execution of any and all proper documents as shall be required
or necessary to vest title in Company to such Work Product.  It is understood
that all expenses in connection with such trademarks, copyrights or patents, and
all applications related thereto, shall be borne by Company, however Company is
under no obligation to protect such Work Product, except at its own discretion
and to such extent as Company shall deem desirable.  Executive shall not receive
any additional compensation during the Employment Term, other than Executive’s
Base Salary, for any services that Executive renders as herein provided.  For
each day that Executive performs services under this Section 6(D) after the
Employment Term, Executive shall be reimbursed for his reasonable out-of-pocket
expenses and Company shall pay Executive a per diem cash amount equal to 130% of
Executive’s Base Salary rate on the Date of Termination.  

- 4 -

--------------------------------------------------------------------------------

 

7.Confidential Information.

A.Confidential Information.  The term “Confidential Information” means all
information related to Company’s business, which exists or is developed at any
time while Executive is an employee, officer and/or director of Company
(including prior to,  during and after the Employment Term), including without
limitation: (i) strategic and development plans, financial information, equity
investors, business plans, co-developer identities, business relationships,
business records, project records, market reports, information relating to
processes and techniques, technology, research, data, development, trade
secrets, know-how, discoveries, ideas, concepts, specifications, diagrams,
inventions, technical and statistical data, designs, drawings, models, flow
charts, engineering, products, invention disclosures, patent applications,
chemical and molecular structures, synthetic pathways, biological data, safety
data, clinical data, developmental data, development route, manufacturing
processes, synthetic techniques, analytical data, Work Product, and any and all
other proprietary and sensitive information, disclosed or learned, whether oral,
written, graphic or machine-readable, whether or not marked confidential or
proprietary, whether or not patentable, whether or not copyrightable, including
the manner and results in which any such Confidential Information may be
combined with other information or synthesized or used by Company, which could
prove beneficial in enabling a competitor to compete with Company; or (ii)
information that satisfies the definition of a “trade secret” as that term is
defined in the Iowa Uniform Trade Secrets Act, IA Code Chpt. 550, as amended
from time to time; provided, however, that information that is in the public
domain (other than as a result of a breach by Executive of this Section 7),
approved for release by Company, or lawfully obtained from a third party who is
not known by Executive (after Executive’s reasonable inquiry) to be bound by a
confidentiality agreement with Company is not Confidential Information.

B.Acknowledgements.  Executive acknowledges and agrees that: (1) Executive’s
position with Company is one of high trust and confidence, (2) the Confidential
Information constitutes a valuable, special and unique asset which Company uses
to obtain a competitive advantage over its competitors, (3) Executive’s
protection of such Confidential Information against unauthorized use or
disclosure is critically important to Company in maintaining its competitive
advantage, (4) all Confidential Information is the property of Company, and (5)
Executive shall acquire no right, title or interest in, to or under any such
Confidential Information.  

C.Nondisclosure.  Executive promises that, unless legally compelled to do so,
Executive will never (before, during or after the Employment Term): (1) disclose
any Confidential Information to any person other than (i) an officer or director
of Company; or (ii) any other person who is bound by nondisclosure restrictive
covenants to Company and to whom disclosure of such Confidential Information is
reasonably necessary or appropriate in connection with performance by Executive
of Executive’s duties as an employee and officer of Company; or (2) use any
Confidential Information except to the extent it is reasonably necessary or
appropriate in connection with performance by Executive of Executive’s duties as
an employee and officer of Company.  Executive promises to take all reasonable
precautions to prevent the inadvertent or accidental disclosure or misuse of any
Confidential Information.  In the event Executive receives a request to disclose
all or any part of the Confidential Information under the terms of a subpoena or
order issued by a court or governmental body, Executive promises, to the extent
permissible by law, to (a) notify Company immediately of the existence, terms
and circumstances surrounding such request, (b) consult with Company on the
advisability of taking legally available steps to resist or narrow such request,
(c) if disclosure is required, furnish only such portion of the Confidential
Information as Executive is legally compelled to disclose; and (e) exercise
Executive’s best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.  

8.Noncompetition.  

A.Restricted Period.  As used in this Agreement, the term “Restricted Period”
means throughout the Employment Term and continuing until the end of the twelve
month period following the date on which Executive's employment with Company is
terminated for any reason (whether voluntary or involuntary).      

- 5 -

--------------------------------------------------------------------------------

 

B.Prohibition on Competition.  Executive hereby covenants and agrees that, until
the expiration of the Restricted Period, except for any activity identified on
Exhibit A, Executive will not serve as an officer, director, employee,
independent contractor, consultant or agent of, or have any ownership interest
in, any business entity which engages in any activities anywhere in the world
that are materially similar to or competitive with Company’s pharmaceutical
prodrug development and Commercialization (as defined below) activities in the
fields of (i) opioid products for the treatment of pain, (ii) stimulant products
for the treatment of ADHD, and/or (iii) such other products which Company is
actively and demonstrably developing and/or Commercializing at the time
Executive’s employment is terminated.  If a court of competent jurisdiction
finds this non-competition provision invalid or unenforceable due to
unreasonableness in time, geographic scope, or scope of Company’s business, then
Executive agrees that such court shall interpret and enforce this provision to
the maximum extent that such court deems reasonable.  For purposes of this
Agreement, “Commercialize” or “Commercialization” means the sales and marketing
phase with regard to a specific drug candidate in a specific country or region
following the regulatory approval of said drug candidate in the applicable
country or region.

C.Exceptions.  Executive’s ownership of less than 5% of the stock of a company
that is competitive with the activities of Company as described in Section 8(B)
and listed on a national securities exchange shall not be deemed to violate the
prohibitions of Section 8(B).  Also, Executive shall not be considered to have
violated Section 8(B) with respect to the purchasing entity if there is a Sale
and Executive becomes an employee, officer, director or shareholder of the
purchasing entity.   The term “Sale” means the sale of more than 50% of the
equity of Company, a merger of Company with an entity the equity of which after
the merger the stockholders of Company immediately prior to such merger own less
than 50%, or the sale of all or substantially all of the assets of Company, in
any case to a person or entity not affiliated with Company.  Neither a
recapitalization nor change of form of Company shall be considered a
Sale.  Additionally, a “Sale” shall not be deemed to have occurred as a result
of a lender exercising any of its remedies in connection with the occurrence or
continuation of an event of default under that certain Facility Agreement, to be
dated as of or around May 30, 2014, by and between Company and Deerfield Private
Design Fund III, L.P.

9.Nonsolicitation of Employees.  Until the expiration of the Restricted Period,
Executive shall not, directly or indirectly, either on Executive’s own account
or for any other person or entity: (a) employ, solicit, induce, advise, or
otherwise convince, interfere with Company’s employment of, or offer employment
to, any employee of Company; (b) employ or otherwise interfere with Company’s
engagement with, or offer employment to, any consultant of Company; or (c)
induce or attempt to induce any such employee or  consultant to breach their
employment agreement or relationship or consulting agreement or relationship
with Company; provided, however, that Executive shall not be in breach of this
provision if any such employee or consultant, without inducement or solicitation
by Executive, applies for employment at Executive’s subsequent employer in
response to a general advertisement soliciting employment.

10.Reasonableness Of Restrictions; Remedies.  Executive has carefully read and
considered the restrictive covenants set forth in Sections 7 – 9 hereof, and
understands Executive’s obligations thereunder, the limitations such obligations
will impose upon Executive after termination of Executive’s employment with
Company, and that the Restricted Period extends for 12 months after the
termination of Executive’s employment.  Executive has had full opportunity to
review with Executive’s personal attorney this Agreement, including Sections 7 –
9, before executing the Agreement.  Executive agrees that, as a result of
Executive’s position with Company, the length of the Restricted Period and each
restriction set forth in Sections 7, 8 and 9 herein are (1) fair and reasonable,
(2) reasonably required for the protection of the legitimate business interests
and goodwill established by Company, and (3) not overly broad or unduly
burdensome to Executive. Executive acknowledges that Executive’s compliance with
Executive’s obligations and restrictive covenants set forth in this Agreement is
necessary to protect the business and goodwill of Company. Executive agrees that
Executive’s breach of Executive’s obligations and/or restrictive covenants under
this Agreement may irreparably and continually damage Company, for which money
damages may not be adequate.  Consequently, Executive agrees that in the event
that Executive breaches or threatens to breach any of the covenants or
agreements contained herein, Company shall be entitled to:  (a) seek injunctive
relief to prevent or halt Executive from breaching this Agreement; and (b) money
damages as determined appropriate by a court of competent
jurisdiction.  Executive hereby agrees that injunctive relief may be granted by
a court of competent jurisdiction without the necessity of Company to post bond,
or if required to post bond, Executive agrees that the lowest amount permitted
shall be adequate.  Nothing in this Agreement shall be construed to prohibit
Company from pursuing any other remedy available or from seeking to enforce any
restrictive covenants to a lesser extent than set forth herein.  The Parties
agree that all remedies shall be cumulative.  

11.No Prior Restrictions.  Executive hereby represents and warrants to Company
that the execution, delivery, and performance by Executive of Executive’s duties
under this Agreement do not violate any provision of any agreement or
restrictive covenant which Executive has with any former employer or any other
entity.  Executive further agrees to honor and inform Company of any and all
post-employment obligations Executive has to any former employer or any other
entity with which Executive has or had a business relationship.

- 6 -

--------------------------------------------------------------------------------

 

12.Notices.  Any notice or communication required or permitted to be given
hereunder may be delivered by hand, deposited with an overnight courier, sent by
confirmed email, confirmed facsimile, or mailed by registered or certified mail,
return receipt requested, postage prepaid, in the case of Company, addressed to
Company’s principal office marked attention to Company’s president, and in the
case of Executive, addressed to Executive’s personal address as appearing in
Company’s payroll records, and in each case to such other mail address, e-mail
address, or facsimile number as may hereafter be furnished in writing by either
Party to the other Party.  Such notice will be deemed to have been given as of
the date it is hand delivered, emailed, faxed or three days after deposit in the
U.S. mail.

13.Likeness.  Executive hereby grants to Company a license to use, without
further compensation or approval from Executive, Executive’s name, image,
portrait, voice, likeness and all other rights of publicity, or any derivative
or modification thereto that Company may create, in any and all mediums, now
known or hereafter developed, provided that such use is in relation to Company’s
business and consistent with professional business standards, and does not
disparage or denigrate Executive.  Provided, however, if written notice is
provided to Company by Executive following termination of Executive’s employment
requesting that Company cease using Executive’s likeness, Company has 30 days to
cease using Executive’s likeness in the manner set forth in the notice.

14.Section 409A; Section 162(m).

A.This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable.  Notwithstanding anything in this Agreement to
the contrary, if required by Section 409A of the Code, if Executive is
considered a “specified employee” for purposes of Section 409A and if payment of
any amounts under this Agreement is required to be delayed for a period of six
months after separation from service pursuant to Section 409A of the Code,
payment of such amounts shall be delayed as required by Section 409A of the
Code, and the accumulated amounts shall be paid  in a lump sum payment within 10
days after the end of the six month period.  If Executive dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of Section 409A of the Code shall be paid to the personal representative
of Executive’s estate within 60 days after the day of Executive’s death.  The
Parties agree that this Section 14 shall not be construed in a manner so as to
accelerate any payments due under this Agreement.  

B.All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A of the
Code.  For purposes of Section 409A of the Code, each payment hereunder shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  In no event may Executive, directly or indirectly, designate the
calendar year of a payment.   All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code.

C.Executive agrees that if the stock of the Company becomes publicly traded,
Executive will make any amendments to the Agreement that the Company deems
necessary to allow performance-based compensation to qualify for the “qualified
performance-based compensation” exception to Section 162(m) of the Code.

15.INDEMNIFICATION; LIABILITY INSURANCE. Company shall indemnify and hold
Executive harmless to the fullest extent permitted by the laws of Company’s
state of organization or incorporation in effect at the time against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including advancement of reasonable attorney’s fees), losses,
and damages resulting from Executive’s performance of Executive’s duties and
obligations with Company. Executive will be entitled to be covered, both during
and, while potential liability exists, by any insurance policies the Employer
may elect to maintain generally for the benefit of officers and directors of the
Employer against all costs, charges and expenses incurred in connection with any
action, suit or proceeding to which Executive may be made a party by reason of
being an officer or director of Company in the same amount and to the same
extent as Company covers its other officers and directors.  These obligations
shall survive the termination of Executive’s employment with Company.

- 7 -

--------------------------------------------------------------------------------

 

16.General Provisions.

A.Successors and Assigns.  The rights and obligations under this Agreement shall
survive the termination of Executive’s services to Company in any capacity and
shall inure to the benefit and shall be binding upon Executive’s heirs and
personal representatives.  Executive’s duties and obligations are personal in
nature and Executive may not assign or delegate any duties under this Agreement
without Company’s prior written approval.  Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as Company would be required
to perform if no such succession had taken place and Executive acknowledges that
in such event the obligations of Executive hereunder will continue to apply in
favor of the successor.  As used in this Agreement, “Company” shall mean Company
and any such successor which assumes and agrees to perform the duties and
obligations of Company under this Agreement by operation of law or otherwise.  

B.Survival of Certain Terms. The terms, conditions and covenants set forth in
this Agreement which specifically relate to periods, activities or obligations
upon or subsequent to the termination of Executive’s employment, including,
without limitation, the restrictive covenants contained in Sections 7 – 9, shall
survive the termination of this Agreement and Company’s employment of Executive
hereunder, and the Parties shall remain bound by such terms, conditions and
covenants.

C.Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the procedural and substantive laws of
the State of Iowa, without regard to its conflicts of laws provisions.  The
litigation of any disputes arising out of this Agreement shall take place in the
appropriate federal or state court located in Johnson County, Iowa.  The
parties, to the extent they can legally do so, hereby consent to service of
process, and to be sued in the State of Iowa and consent to the exclusive
jurisdiction of the courts of the State of Iowa and the United States District
Court for the Southern District of Iowa, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of any of their obligations
hereunder or with respect to the transactions contemplated hereby, and expressly
waive any and all objections they may have to venue in such
courts.  Notwithstanding the foregoing, should Executive refuse to comply with
an order or judgment of such court, then Company may enforce this Agreement and
the order or judgment of such court in any jurisdiction it deems appropriate.  

D.Severability, Reform.  If any provision of this Agreement is determined to be
void, invalid or unenforceable, the remainder shall be unaffected and shall be
enforceable as if the void, invalid or unenforceable part was not a provision of
the Agreement.  

E.Entire Agreement.  This Agreement and its attached exhibits, which by this
reference are hereby incorporated into and made a part of this Agreement as if
set forth herein verbatim, contain the entire understanding of the parties to
this Agreement and supersede and replace all former agreements or
understandings, oral or written, between Company and Executive, including any
offer letter sent to Executive, regarding the subject matter hereof.  

F.Modification and Waiver. This Agreement may not be amended except by a written
instrument signed by both Parties which specifically refers to the particular
provision or provisions being amended.  No provision of this Agreement may be
waived except in a written instrument that specifically refers to the particular
provision or provisions being waived and is signed by the Party against whom the
waiver is being asserted.  No waiver by any Party of any right, power or
privilege hereunder shall constitute a waiver of any other right, power or
privilege hereunder, and no waiver by any party of any breach of a provision
hereunder shall constitute a waiver of any other breach of that or any other
provision of this Agreement.

G.Taxes; Withholding.  All compensation and benefits payable to Executive under
this Agreement shall be subject to all income and other employment tax
withholding and reporting required by federal, state or local law with respect
to compensation, benefits and reimbursable expenses paid by a corporation to an
employee.  Executive shall be responsible for all taxes applicable to amounts
payable under this Agreement.

- 8 -

--------------------------------------------------------------------------------

 

H.Assistance in Litigation.  Executive shall reasonably cooperate with Company
in the defense or prosecution of any claims or actions now in existence or that
may be brought in the future against or on behalf of Company that relate to
events or occurrences that transpired while Executive was employed by
Company.  Executive’s cooperation in connection with such claims or actions
shall include being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of Company at mutually convenient
times.  Executive also shall cooperate fully with Company in connection with any
investigation or review by any federal, state or local regulatory authority as
any such investigation or review relates, to events or occurrences that
transpired while Executive was employed by Company.  Notwithstanding anything to
the contrary in this Section 17(H), unless otherwise mutually agreed between
Executive and Company in writing and, for each day that Executive performs
services under this Section 17(H) Executive shall be reimbursed for his
reasonable out-of-pocket expenses and Company shall pay Executive a per diem
cash amount equal to 130% of Executive’s Base Salary rate on the Date of
Termination.  

I.Beneficiaries; References.  Executive shall be entitled to select (and change
to the extent permitted under any applicable law) a beneficiary or beneficiaries
to receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving Company written
notice thereof.  In the event of Executive’s death or a judicial determination
of Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.  Any reference to any gender in this Agreement shall
include, where appropriate, the other gender.

J.Voluntary Agreement.  Each Party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel, and knowingly, voluntarily and
without duress, agrees to all of the terms set forth in this Agreement.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.  Except as expressly
set forth in this Agreement, neither the Parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein.  Without limiting the generality of the previous sentence, Company, its
affiliates, advisors and/or attorneys have made no representation or warranty to
Executive concerning the state or federal tax consequences to Executive
regarding the transactions contemplated by this Agreement.

K.Effect of Headings.  Headings to sections and paragraphs of this Agreement are
for reference only, and do not form a part of this Agreement, or effect the
interpretation of this Agreement.

L.Counterparts.  This Agreement may be executed in counterparts, including by
transmission of facsimile or PDF copies of signature pages, each of which shall
for all purposes are deemed to be an original and all of which shall constitute
on instrument.  All signatures of the parties transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

- 9 -

--------------------------------------------------------------------------------

 

Signature Page

Of

Employment Agreement

In Witness Whereof, Company has caused this Agreement to be duly executed and
delivered by its duly authorized officer, and Executive has duly executed and
delivered this Agreement, as of the date first written on page 1 of this
Agreement.

 

KemPharm, Inc. (“Company”):

R. LaDuane Clifton (“Executive”):

 

By:

/s/ Travis Mickle

 

/s/ R. LaDuane Clifton

 

Travis Mickle

President and Chief Executive Officer

 

 

 

 

 

- 10 -

--------------------------------------------------------------------------------

 

Exhibit A

List of Outside Business Activities

Description:  Financial management consulting services

Party:  The LGL Group, Inc.

Duration:  Expected to continue through June 2015

Comments:  Work expected to be performed primarily after hours and in a manner
that does not interfere with priorities for KemPharm. Executive will not sign
any SEC reports on behalf of LGL Group, Inc. after April 1, 2015.

- 11 -